DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 07/22/2019, has been fully considered.

Status of Claims
Claim 7-10 are pending and under examination.
Claims 1-6 have been canceled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 9 recites “a cleaning solution storage unit configured to store a cleaning solution,     wherein”.  Several extra spaces appear between the words “solution,” and “wherein”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a switching unit configured to switch a state” in claims 7 and 8.

Claim limitation “switching unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicants instant specification states in para. [0081] “In the pre-processing system, three-way valves 82 and 83 constitute a switching unit”. See also figure 8. Accordingly, the examiner is interpreting claim limitation “switching unit” as two distinct three-way valves, multi-port valves, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre‐AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre‐AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 7 refers to “a tube pump provided in a channel between the switching unit and the culture medium storage unit”.  However, support for the tube pump provided in a channel between not between the culture medium storage unit 301 and three-way valve 83.  Accordingly, support for the claim language “a tube pump provided in a channel between the switching unit and the culture medium storage unit” was not found in the originally filed disclosure since the switching unit is being interpreted as three-way valve 82 and three-way valve 83, and the pump is not between three-way valve 83 and the culture medium storage unit 301.
Claims 8-10 are also rejected by their dependency from claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 7 lines 4, 6, and 17, claim 8 lines 3 and 5, and claim 9 lines 2 and 4 recite “a liquid sample”.  However, claim 7 line 1 previously refers to “a liquid sample”.  It is unclear if applicants are intending to refer to the liquid sample recited in claim 1 line 7, or if applicants are intending to introduce a second, third, etc. sample.  Perhaps applicants intend to recite “the liquid claim 1 line 5 and claim 9 lines 3 and 5 recite “the liquid sample”.  It is unclear which of the previously recited liquid samples applicant(s) are referring to as “the liquid sample”.
Claims 8-10 are also rejected by their dependency from claim 7.

Claim 7 line 4 and claim 8 line 3 recite “a sample container”.  Claim 7 line 3 also refers to “a sample container”.  It is unclear if applicants are intending to refer to the sample container in claim 7 line 3, or if applicants are intending to introduce another sample container entirely.  Perhaps applicants intend to recite “the sample container”?

Claim 7 lines 10-11 refer to “a state in which the probe communicates with the pump, a state in which the probe communicates with the liquid sample storage unit”.  Claim 7 lines 7-8 also recite “a state in which the probe communicates with the pump or a state in which the probe communicates with the liquid sample storage unit”.  It is unclear if applicants are intending to define four distinct states or if applicants are simply intending to define two distinct states.  Perhaps applicants intend to recite “the state in which the probe communicates with the pump” and “the state in which the probe communicates with the liquid storage unit.  
A similar rejection is also made for claim 8 with respect to applicants recitation of “cause the probe to be in a state of communicating with the pump” and “the probe in a state where the probe communicates with the liquid sample storage unit”.  
Still further, a similar rejection is made for claim 10 with respect to applicant(s) recitation of “a state where the probe communicates with the cleaning solution storage unit” in view of applicant(s) recitation of “a state in which the probe communicates with the cleaning solution storage unit” recited in claim 7 lines 11-12.

Claim 7 line 15 recites “a tube pump”.  However, claim 7 line 6 previously refers to “a pump”.  It is unclear if applicants are referring to the pump recited in line 6 using different terminologies or modifiers, or if applicants are intending to recite two distinct pumps.  If applicants are intending to recite two distinct pumps, the examiner suggests amending the claims to recite “a first pump” in claim 7 line 6, as well as each instance of applicants recitation of “the pump” in claims 8 and 9, and “a second tube pump” in claim 7 line 15.

Claim 7 refers to “a switching unit”.  However, claim limitation “switching unit” is being interpreted under 112(f).  Applicants instant specification states in para. [0081] “In the pre-processing system, three-way valves 82 and 83 constitute a switching unit” which requires two distinct three-way valves. Furthermore, figures 8 and 10A-F of applicant’s drawings depict the tube pump 85 as being between three-way valve 82 and the culture medium storage unit 301 but not between three-way valve 83 and the culture medium storage unit 301.  Accordingly, it is unclear how pump could be between both three-way valves 83/82, comprising the switching unit, and the culture medium storage unit 301 because the pump is only between the culture medium storage unit 301 and pump 83 but not between the culture medium storage unit and three-way valve 82. For purposes of examination, the examiner is interpreting the tube pump as being between the two multi-valves comprising the switching unit, or alternatively as between a portion of the switching unit and the culture medium storage unit (i.e. the pump can be any place between the valve 82 and the storage unit 301).

Claim 8 refers to “this state”.  Claim 8 also refers to “a state of communicating with the pump” and “a state where the probe communicates with the liquid sample storage unit”.  It is unclear which of the two states previously recited applicants are referring to as “this state”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US 2008/0134804 – hereinafter “Maeda”).

Regarding claim 7, Maeda discloses a pre-processing system for performing pre-processing for a liquid sample from a liquid sample storage unit (Maeda; fig. 1, [0012]), the pre-processing system comprising: 
a sample setting unit in which a sample container is installed (Maeda; fig. 1, #23 stored on a rack, [0033]); 
a probe configured to suck a liquid sample from an inside of a sample container installed in the sample setting unit (Maeda; fig. 1, #15, [0028, 0052]) and discharge the liquid sample to a dispensing position (Maeda; fig. 1, #4a, [0052]); 
a pump driven when the probe sucks and discharges a liquid sample (Maeda; fig. 1, #24, [0052]); 

a cleaning solution storage unit configured to store a cleaning solution (Maeda; fig. 1, #26, [0031]), wherein the switching unit switches to a state in which the probe communicates with the pump (Maeda; when the sample is taken out of the sample bottle 23 and injected, the needle 15 is moved to the sample bottle 23, the sample is suctioned by the metering pump 24, and the needle is moved to an injection port 4a [0052]), a state in which the probe communicates with the liquid sample storage unit (Maeda; fig. 1, #20, port 2b of the valve 11a/11b and a common port 7b of the valve 11a/11b are connected to a meeting pump 24 for metering a volume of the liquid [0029], port 6c is connected to mobile phase 20 and the liquid is supplied to the diaphragm pump 25 is switched by switching the liquid-supply valve 11c [0031]), or a state in which the probe communicates with the cleaning solution storage unit (Maeda; fig. 1, #26, port 6c of the valve 11c is connected to a cleaning solution port 4c and the liquid is supplied to the diaphragm pump 25 is switched by switching the liquid-supply valve 11c [0031].  The port 4c of the liquid-supply valve 11c is connected to the common port 7c.  The port 6b of the multi-position valve 11a/11b is connected to the port 1b.  The port 1a of the multi-ported valve 11a/11b is connected to the port 2a.  In such a state, the diaphragm pump 25 is activated, such that the cleaning solution 26 is supplied to the sample loop 14 through the liquid-supply valve 11c, the multi-position valve 11a/11b, the flow path 19, and the multi-ported valve 11a/11b [0041].  The examiner notes that multi-ported valve 11 connects to the probe 15 via port 1a), and 

the pre-processing system further comprising a tube pump provided in a channel between the switching unit and the culture medium storage unit (As best understood, Maeda discloses pump 25 is disposed between the two multi-ported valves 11a/11b and 11c which the examiner is interpreting as the switching unit), and is configured to be driven when a liquid sample in the culture medium storage unit is sent out to the probe (Maeda; [0031]).  
Note: “the liquid sample storage unit” is not positively recited as part of the pre-processing system”.  Furthermore, “the liquid sample storage unit is a culture media storage unit provided in a cell culture apparatus” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  In this case, the mobile phase solution 20 is capable of being replaced by a culture medium storage unit.

Regarding claim 10, Maeda discloses the pre-processing system according to claim 7 above, further comprising a cleaning control unit (Maeda; fig. 1, #43, [0036-0037]) configured to clean a channel from the cleaning solution storage unit to the probe by introducing a cleaning solution into the probe in a state where the probe communicates with the cleaning solution storage unit (Maeda; fig. 1, #26, port 6c of the valve 11c is connected to a cleaning solution port 4c and the liquid is supplied to the diaphragm pump 25 is switched by switching the liquid-supply valve 11c [0031].  The port 4c of the liquid-supply valve 11c is connected to the common port 7c.  The port 6b of the multi-position valve 11a/11b is connected to the port 1b.  The port 1a of the multi-ported valve 11a/11b is connected to the port 2a.  In such a state, the diaphragm pump 25 is activated, such that the cleaning solution 26 is supplied to the sample loop 14 through the liquid-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, and further in view of Yamazaki (US 2011/0198272 – hereinafter “Yamazaki”).

Regarding claim 8, Maeda discloses the pre-processing system according to claim 7 above, further comprising a dispensing control unit (Maeda; fig. 2, #43, [0036-0037]) configured to cause the probe to be in a state of communicating with the pump (Maeda; [0052]) by switching the switching unit (Maeda; [0013]) and, in this state, drive the pump so that a liquid sample is sucked from the inside of the sample container to the probe (Maeda; [0052]).  
Maeda does not disclose switching the switching unit after a liquid sample is introduced to a sample container installed in the sample setting unit via the probe in a state where the probe communicates with the liquid sample storage unit.
However, Yamazaki teaches the analogous art of a pre-processing system for performing per-processing for a liquid sample (Yamazaki; fig. 1, [0080]) comprising a sample setting unit in which a sample container is installed (Yamazaki; fig. 1, #17, #18, [0083]), a probe (Yamazaki; fig. 1, #13a, [0082]), a switching unit (Yamazaki; fig. 1, #5, #12, [0080, 0082]), a pump (Yamazaki; fig. 1, #7, [0080]), a liquid sample storage unit (Yamazaki; fig. 1, #3, [0080]), and a control unit (Yamazaki; fig. 1, #30, [0085]), wherein the control unit is configured to introduce a liquid sample to a container installed in the sample setting unit via the probe in a state where the probe communicates with the liquid sample storage unit (Yamazaki; from the initiation of the supply of the liquid sample storage unit 3, the controller 30 decreases the flow rate of the pump 7 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing control unit of Maeda to further comprise a configuration wherein a liquid sample is introduced to a sample container on the sample setting unit via the probe in a state where the probe communicates with the liquid sample storage unit, as taught by Yamazaki, because Yamazaki teaches introducing a sample into the sample container in a state where the probe communicates with the liquid sample storage unit allows for an efficient way to isolation and concentration of a target compound within a given sample [0011]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Maeda and Yamazaki both teach pre-processing system having a probe and switching unit that controls various states of communication with the probe.
Note: “the liquid sample storage unit” is not positively recited as part of the pre-processing system”.  Furthermore, “a liquid sample introduced to a sample container installed in the sample setting unit via the probe in a state where the probe communicates with the liquid sample storage unit” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  In this case, the DCM #3 is capable of being replaced by a culture medium storage unit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Yamazaki, and further in view of Nogami et al. (US 2017/0160273 – hereinafter “Nogami”)

Regarding claim 9, modified Maeda teaches the pre-processing system according to claim 8 above, wherein the liquid sample is installed at the dispensing position, and the dispensing 
Modified Maeda does not teach a separation container configured to separate a specific component in a liquid sample by filtering, and discharging the liquid sample from the probe to the separation container.
However, Nogami teaches the analogous art of a probe (Nogami; fig. 10, #1003, [0047]) and a dispensing position (Nogami; fig. 10, #1002, [0047]) wherein the dispensing position comprises a separation container to separate a specific component in a liquid sample by filtering, and discharging the liquid sample from the probe to the separation container (Nogami; [0008, 0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing position of modified Maeda with the dispensing position comprising the separation container configured to separate a specific component in a liquid sample by filtering, and discharging the liquid sample from the probe to the separation chamber, as taught by Nogami, because Nogami teaches the probe that dispenses the liquid sample into the separation container to separate a specific component makes it possible to calculate the amount of the complex introduced into an analyzer (Nogami; [0049]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Maeda and Nogami both teach probes which dispense a liquid sample into a dispensing position.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Iwata et al. (US 2005/0158215) discloses a probe having a switching unit that dispenses samples and an additive agent into a dispensing position.
Hirayama et al. (US 2008/0229809) discloses a sample injection device comprising a switching unit and probe.
Nakamura et al. (US 6,149,818) discloses a method and apparatus for separating components in a liquid specimen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/C.A.T./Examiner, Art Unit 1798             

/Benjamin R Whatley/Primary Examiner, Art Unit 1798